Citation Nr: 0329834	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  00-05 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for degenerative 
changes of the right knee (right knee disability), currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active duty from May 1960 to May 1962 
and from July 1962 to October 1963.  

In a September 1969 rating decision, service connection was 
granted for residuals of a fracture of the left tibia and 
fibula.  A noncompensable disability rating was assigned.  In 
November 1997, service connection was granted for 
degenerative changes of the right knee, secondary to the 
service-connected left tibia and fibula fracture.  A 10 
percent disability rating as assigned.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri which granted an increased evaluation of 20 
percent for service-connected right knee disability.  


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's service-connected right knee disability has been 
diagnosed as arthritis and is manifested by subjective 
complaints of right knee pain with recent range of motion 
from at least 5 degrees of extension to at least 110 degrees 
of flexion.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for service-connected right knee disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, a factual 
background, an analysis of the claim and a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his increased rating claim in the 
February 2000 Statement of the Case and the June 2000, 
December 2000 and April 2003 Supplemental Statements of the 
Claim.  

Moreover, in April 2001, the Board sent the veteran a letter, 
with a copy to his representative, in which he was informed 
about what VA's responsibilities were and what his 
responsibilities were in adjudicating the increased rating 
claim.  He was informed that VA would obtain any VA medical 
records or other medical treatment records that the veteran 
told VA about if sufficient information was provided but that 
it was ultimately the veteran's responsibility to support his 
claim with appropriate evidence.  The veteran was told to 
submit any additional information or evidence within 60 days 
of the date of the letter but was also told that he had one 
year from the date of the letter to submit information or 
evidence in order for VA to pay benefits from the date that 
the claim was received.  The veteran did not submit any 
additional medical evidence.  

The Board also notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs (PVA) , No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

However, the factual scenario in the PVA case is inapplicable 
to the specific circumstances of this case.  The Federal 
Circuit was concerned with the "premature denial" of a 
claim before the one-year period for submitting evidence had 
expired.  In other words, the Federal Circuit wanted to 
ensure that a claimant had sufficient time to submit evidence 
before an adjudication was made.  Here, the veteran had two 
years to submit evidence in support of his claim prior to the 
April 2003 Supplemental Statement of the Case and did not 
submit any additional evidence.  

In short, since this claimant has, as a matter of fact, been 
provided at least one year to submit evidence after the VCAA 
notification, and it is clear that he has nothing further to 
submit, the adjudication of his claim by the Board will 
proceed.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

Besides the veteran's service medical records, there are 
multiple VA examination and treatment reports on file, 
including the report of a physical examination in August 
2001.  These will be described below.   

The Board concludes that all available evidence which is 
pertinent to the issue on appeal has been obtained.  Neither 
the veteran nor his representative has pointed to any 
additional information that needs to be added to the VA claim 
folder.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue on appeal has been consistent with the provisions of 
the law.  Accordingly, the Board will proceed to a decision 
on the merits on the issue on appeal.  

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, the Court has held that, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In any event, as indicated below, the 
onset of the veteran's right knee disability occurred 
relatively recently.

The veteran's service medical records reveal that he was 
treated for a fracture of the left tibia and fibula. As noted 
in the Introduction, service connection for that disability 
was granted in September 1969.  VA examination reports and 
treatment records dated from July 1969 to August 1995 reveal 
continued complaints involving the left lower extremity.  

The veteran complained on VA examination in September 1997 of 
a six month history of pain in the right knee, for which he 
underwent surgery in May 1997.  The diagnosis was remote tear 
of the right medial meniscus secondary to a limp caused by 
fracture of the left leg.  X-rays of the right knee showed 
degenerative changes.
In November 1997, service connection was granted for 
degenerative changes of the right knee, secondary to the 
service-connected left tibia and fibula fracture.

VA outpatient records from January 1998 to March 2000 reveal 
an impression in January 1998 of right knee pain and 
effusion; the veteran was given a knee unloader brace.  It 
was noted in September 1998 that his knees were doing fairly 
well on braces.  There was full range of right knee extension 
in December 1998; the assessment was right knee degenerative 
joint disease.  Right knee motion in March 2000 was from 0-
110 degrees with marked crepitus, varus deformity, and 
tenderness.  

The veteran complained on VA examination in May 2000 of 
intermittent pain in the right knee.  He used a knee brace, a 
cane, and corrective shoes.  He said that he worked as a 
barber, which required that he stand on his feet for 
prolonged periods of time and caused pain.  He did not have 
any dislocation or recurrent subluxation.  Physical 
examination revealed popping and grinding.  Motion of the 
right knee was from 5-120 degrees.  There was mild 
suprapatellar effusion; there was no ligamentous laxity.  The 
diagnoses were right medial meniscus tear and degenerative 
arthritis of the right knee.

VA outpatient records from May 2000 to January 2003 reveal 
that the veteran had essentially full range of motion with 
moderate pain and mild swelling in May 2000.  Bilateral 
degenerative joint disease of the knees, moderate, was 
diagnosed in November 2000 and August 2001.

It was noted on VA examination in August 2001 that the 
veteran used bilateral knee braces and a cane, with the cane 
used primarily to protect his back.  He said that he was 
taking a combination of oxycodone and anti-inflammatory 
agents and averaged a total of about six pain pills a day.  
He indicated that he had worked as a hair stylist for about 
twenty years before retiring about two years prior to the 
examination due to bilateral wrist problems.  He complained 
of bilateral knee pain, worse on the right.  Physical 
examination revealed a normal gait, motion from 0-140 
degrees, and good ligamentous stability.  It was noted that 
X-rays of the knees in March 2000 showed bilateral 
degenerative arthritis.  The diagnosis was degenerative 
arthritis of both knees.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2003).

Specific schedular criteria

The veteran is currently assigned a 20 percent evaluation for 
his service-connected right knee disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 [impairment of the tibia and 
fibula].  Other diagnostic codes are potentially applicable.  

Diagnostic Code 5003 provides that arthritis is evaluated 
based on limitation of motion of the affected part.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 
0 percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2003).  Limitation of 
extension of the leg is rated 50 percent at 45 degrees; 40 
percent at 30 degrees; 30 percent at 20 degrees; 20 percent 
at 15 degrees; 10 percent at 10 degrees; and noncompensable 
at 5 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2003).  See also 38 C.F.R. § 4.71, Plate II, which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees.  

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that there is some confusion in the record as 
to which diagnostic code is currently being used to evaluate 
the veteran's service-connected right knee disability.  The 
disability was originally evaluated under Diagnostic Code 
5262 for impairment of the tibia and fibula, and this code 
has continued to be listed on the rating sheet, 
notwithstanding the fact that (although the veteran's 
service-connected left lower extremity disability involves 
impairment of the tibia and fibula) his right knee disability 
does not involve impairment of the tibia and fibula, such as 
malunion or nonunion.  His right knee does have arthritis.  
 
Notwithstanding the reference on the rating sheet to 
Diagnostic Code 5262, the veteran's service-connected right 
knee disability has been denominated by the RO as "right 
knee degenerative changes", which is consistent with the 
medical diagnosis.  As noted above, arthritis is evaluated 
based on limitation of motion of the affected joint.  See 
38 U.S.C.A. § 4.71a, Diagnostic Code 5003 (2003).  The 
December 2000 Supplemental Statement of the Case appears to 
apply the diagnostic codes pertaining to limitation of 
motion, Diagnostic Codes 6260 and 5261.    

The Board finds that the diagnostic codes evaluating the 
veteran for limitation of motion of the legs, Diagnostic 
Codes 5260 and 5261, are the most appropriate for this 
disability because the evidence shows that the veteran's 
primary bilateral knee problem has been diagnosed as 
arthritis which involves pain with limitation of motion.  

The Board additionally observes that the remaining knee codes 
which provide ratings of 20 percent and higher involve 
certain pathology, such as ankylosis and subluxation or 
lateral instability, that is not present in this case.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257 (2003).  

Schedular rating

The veteran is seeking a disability rating in excess of the 
currently assigned 20 percent for his service-connected right 
knee disability.  

The medical evidence on file indicates that the veteran began 
complaining of right knee disability in March 1997, at which 
time fluid was removed from the knee.  However, it was noted 
in March 1997 that there was full range of motion of the 
right knee with good strength.  Degenerative changes were 
shown beginning on VA examination in September 1997.  

Range of motion of the right knee was normal in December 
1998, from 0-110 degrees in March 2000, from 5-120 degrees in 
May 2000, and from 0-140 degrees in August 2001.  Besides 
pain, the other adverse findings on evaluations prior to 
August 2001 were crepitus, varus deformity, popping and 
grinding, and mild swelling.  When the veteran was examined 
by VA in August 2001, his gait was considered essentially 
normal with full range of right knee motion and good 
ligamentous stability.  

Based on the medical evidence of record, the Board concludes 
that limitation of motion due to the veteran's right knee 
disability is not sufficient to be compensable under the 
rating schedule, which requires limitation of extension to 10 
degrees or more or limitation of flexion to 45 degrees or 
less.  See 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5260 
and 5261.  

DeLuca considerations

Because of the veteran's contentions concerning loss of knee 
function due to pain, and the presence in the record of 
medical evidence which indicates that pain associated with 
the service-connected right knee disability has limited right 
knee motion in the past, the Board has reviewed the evidence 
in order to determine whether the veteran's right knee 
disability could be assigned an additional disability rating 
under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

Although as described in the section immediately above 
limitation of motion of the knees is insufficient to warrant 
a compensable evaluation, the Board notes that there is 
evidence in the record of functional limitations due to knee 
pain on use.  
There is, however, other evidence of record to the effect 
that the right knee condition does not cause significant 
functional impairment.  VA outpatient treatment records in 
September 1998 indicate that the veteran had been given a 
knee brace and was doing fairly well.  Despite marked 
crepitus in March 2000, quadriceps strength was 5/5 and 
flexion of the knee was to 110 degrees.  Treatment records in 
May 2000 noted moderate pain with full range of motion and 
mild swelling; and, despite complaints of pain in August 
2001, right knee range of motion was normal.  Recent 
examination reports do not identify significant weakness, 
incoordination, fatigability and the like.  

After having carefully considered the matter, the Board 
believes that, giving the veteran the benefit of the doubt, 
and taking into consideration medical and other evidence 
showing that range of motion has been previously limited by 
pain and the veteran continues to complain of right knee pain 
on use, there is sufficient pain on use to warrant a 20 
percent evaluation for the right knee.  See 38 C.F.R. § 4.3; 
see also 38 C.F.R. § 4.21 (2003) [it is not expected that all 
cases will show all the findings specified; above all, a 
coordination of rating with impairment of function will be 
expected in all cases.]  

A rating in excess of 20 percent is not warranted for right 
knee disability because of the lack of objective evidence 
demonstrating current loss of motion, significant weakness, 
fatigability, incoordination or significant pain on movement.  
As noted above, VA outpatient treatment records have 
characterized the veteran's disability as involving moderate 
pain and as being helped by a knee brace.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the current assignment of a 20 percent 
disability rating is appropriate for the veteran's right 
knee, with consideration of the DeLuca factors discussed 
above. 

Esteban considerations

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See 38 C.F.R. §§ 4.14, 4.25(b) (2003).  The critical inquiry 
in making such a determination is whether any of the 
symptomatology is duplicative of or overlapping; the veteran 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

Separate evaluations can be assigned for a service-connected 
knee disability under Diagnostic Codes 5003 and 5257 [other 
impairment of the knee].  See VAOPGCPREC 23-97 [a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability].  See also VAOPGCPREC 9-98 [if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X- ray evidence of arthritis, 
a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59].  

The Board notes that it was contended on behalf of the 
veteran in September 2000 that a separate compensable 
evaluation should be assigned for the veteran's service-
connected right knee arthritis under Diagnostic Code 5003.  
At that time, the service-connected right knee disability was 
listed on the rating decision sheet as being evaluated under 
Diagnostic Code 5262 for impairment of the tibia and fibula.  
However, the December 2000 Supplemental Statement of the Case 
evaluated the veteran's right knee disability under the codes 
for limitation of motion.  As described above the Board has 
formally changed the Diagnostic Code under which the 
veteran's service-connected right knee disability is to be 
evaluated to the code for arthritis because the knee does 
involve arthritis and does not involve impairment of the 
tibia and fibula or other impairment of the knee involving 
subluxation or lateral instability.  In short, the Board 
agrees with the contention that the disability should be 
rated as arthritis, since this is the medical diagnosis of 
record.  However, because the disability is rated under 
Diagnostic Codes 5003-5260/61, two separate evaluations may 
not be assigned, since the only codes that are applicable are 
the codes for arthritis and limitation of motion.  Rating the 
veteran's arthritis separately from the limitation of motion 
under such circumstances would constitute improper 
pyramiding.  See 38 C.F.R. § 4.14 (2003).  

Accordingly, in the absence of objectively demonstrated 
symptomatology consistent with either Diagnostic Code 5257 or 
5262, the Board declines to assign a separate disability 
rating for the right knee disability.   

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the February 2000 Statement of the Case, the RO cited 
38 C.F.R. § 3.321(b)(1), pertaining to extraschedular 
ratings, but did not discuss it.  Because the veteran has 
been given the regulations on the assignment of an 
extraschedular rating, the Board believes that it should 
address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2003).

There is no evidence that the veteran has been recently 
hospitalized, and certainly not frequently hospitalized, for 
his knee disability.  There is also no evidence on file that 
his serviced-connected right knee disability markedly 
interferes with employment.  Although he indicated on 
examination in May 2000 that he got leg pain in his work as a 
barber because he had to stand for long periods of time, he 
was able to work as a barber for twenty years before his 
retirement, which he said in August 2001 was due to a 
bilateral wrist disability, not the knee disability.  

While the veteran's service-connected right knee disability 
may interfere to some extent with his employability, this is 
reflected in his current 20 percent evaluation for the knee.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].    

When examined in August 2001, there was full range of right 
knee motion and essentially normal gait.  In other words, 
physical examination in August 2001 did not reveal any 
significant right knee pathology.  The Board accordingly 
finds that the veteran's disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  Therefore, the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted for service-connected right 
knee disability.


ORDER

An increased evaluation for the service-connected right knee 
disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



